Citation Nr: 1633508	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  08-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure.  

5.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.  

6.  Entitlement to service connection for an eye disorder, to include as secondary to type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to March 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2014 decision, the Board denied the issues of entitlement to service connection for a low back disability, lymphoma, type 2 diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, ischemic heart disease and an eye disorder.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court reversed the Board's denial of service connection for non-Hodgkin's lymphoma on a presumptive basis, and remanded the matter to the Board with instructions to grant service connection.  The Court further set aside the Board decision denying service connection for type II diabetes mellitus, upper and lower extremity peripheral neuropathy, ischemic heart disease and an eye disorder, and remanded the issues for additional development and further adjudication.  The Court affirmed that portion of the Board decision denying service connection for a low back disability.  In the decision and remand below, the Board will implement the Court's memorandum decision.  

The issues of entitlement to service connection for type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and ischemic heart disease, all to include as due to Agent Orange exposure, as well service connection for an eye disorder as secondary to type II diabetes mellitus, are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran had active duty service in the waters offshore Vietnam during the Vietnam era.  

2.  The Veteran has been diagnosed with non-Hodgkin's lymphoma.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's non-Hodgkin's lymphoma have been met.  38 C.F.R. § 3.313 (b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has ordered that service connection for non-Hodgkin's lymphoma be granted, as detailed in the December 2015 memorandum decision.  

The law provides that, if a veteran served in Vietnam, to include offshore waters, during the Vietnam era, and subsequently developed non-Hodgkin's lymphoma, service connection is warranted for that disease.  See 38 C.F.R. § 3.313(a), (b).  The Court of Appeals for the Federal Circuit has clarified that 38 C.F.R. § 3.313 includes veterans who were not exposed to herbicides, but "served exclusively aboard ships that traveled off the coast of Vietnam," as beneficiaries of service connection.  Haas v. Peake, 525 F.3d 1168, 1191-92 (2008); see also VA Adjudication Procedures Manual, M21-1MR, IV.ii.2.C.10.u.  

The Veteran served on active duty during the Vietnam era and was stationed aboard the USS BON HOMME RICHARD, which the Court found traveled within the waters offshore of Vietnam.  Subsequent to that service, he was diagnosed with non-Hodgkin's lymphoma in October 1987.  Therefore, the Court found service connection is warranted for non-Hodgkin's lymphoma.  38 C.F.R. § 3.313.  


ORDER

Service connection for non-Hodgkin's lymphoma is granted.  


REMAND

The Veteran submitted additional evidence to the Board in April 2016 and expressly noted that he did not waive his right to have the evidence initially reviewed by the RO.  The law requires that the AOJ consider the evidence added to the record, re-adjudicate the claims, and issue an appropriate supplemental statement of the case if the claims remain denied.  38 C.F.R. §§ 19.31, 19.37 (2015).

The December 2015 memorandum decision specifically found that there was some question as to whether the Board complied with 38 C.F.R. § 3.103(c)(2) during the March 2014.  Because the Board decision did not address whether the Board complied with the regulatory provisions or, if not, whether any prejudice resulted, the Court set aside and remanded the Board's decision with respect to the claims of entitlement to service connection for type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, ischemic heart disease, and an eye disorder for further development and readjudication.  Accordingly, the Veteran must be provided the opportunity to have a new hearing, submit new evidence, and receive a new decision.

Accordingly, the case is remanded for the following action:

1.  The RO must notify the Veteran that he is entitled to a hearing before the Board with regard to the issues of entitlement to service connection for type 2 diabetes mellitus, to include as due to Agent Orange exposure; peripheral neuropathy of the bilateral upper and lower extremities, to include as due to Agent Orange exposure; ischemic heart disease, to include as due to Agent Orange exposure; and an eye disorder, to include as secondary to diabetes mellitus, type 2.  

2.  If the Veteran requests a new hearing, the RO must place the Veteran's name on the docket for another hearing, either by videoconference or in-person, before the Board, according to the date of his request for such a hearing. 

3.  If the Veteran does not request a new hearing, the RO must notify the Veteran of all material evidence necessary to substantiate his claims for service connection for disabilities presumed the result of Agent Orange exposure during his service in the Navy.  The RO must conduct the necessary development to corroborate the Veteran's allegation of Agent Orange exposure.  

4.  If the Veteran does not request a new hearing, the claims on appeal must be readjudicated.  If any of the benefits sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


